UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


    LMNOPI and TA’KAIYA BLANEY

                                     Plaintiffs,

                                                                      MEMORANDUM AND ORDER
                            -against-                                   18-CV-5610 (LDH) (VMS)

    XYZ FILMS, LLC, NETFLIX, INC.,
    AMAZON.COM, INC., APPLE, INC., AND
    GOOGLE LLC,

                                     Defendants.


LASHANN DEARCY HALL, United States District Judge:

         Plaintiffs LMNOPI and Ta’Kaiya Blaney bring the instant action against Defendants

XYZ Films LLC (“XYZ Films”), Netflix LLC (“Netflix”), Amazon.com Inc. (“Amazon”), Apple

Inc. (“Apple”), and Google LLC (“Google”) asserting a claim for false endorsement under the

Lanham Act, 15 U.S.C. § 1125. Separately, LMNOPI asserts a claim for copyright infringement

under the Copyright Act of 1976, 17 U.S.C. § 106; and Blaney asserts a state-law claim for

violation of a right of publicity under New York Civil Rights Law §§ 50-51. Defendants move

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure to dismiss the complaint for

failure to state a claim.

                                               BACKGROUND1

         Blaney is an internationally-known “indigenous activist,” actress, and singer-songwriter.

(Complaint (“Compl.”) ¶ 12, ECF No. 1.) LMNOPI is an artist and activist nationally

recognized for producing works that evince her commitment to human rights and social justice.


1
 The following facts are taken from Plaintiffs’ complaint and, unless otherwise indicated, are assumed to be true for
purpose of the memorandum and order.

                                                          1
(Id. ¶ 11.) One such work, a mural (the “Mural”) on a building located at the intersection of

Wycoff and Starr Streets in Bushwick, Brooklyn depicts Blaney. (Id.) LMNOPI’s “tag,” or

artistic signature, is affixed to the bottom of the Mural. (Id. ¶ 33.) In March 2017, LMNOPI

obtained a certificate of copyright for the Mural. (Id. ¶ 22.)

        In January 2018, Plaintiffs discovered that the Mural had appeared, without their

permission, in Bushwick (the “Film”), a film produced by Defendant XYZ Films.2 (Id. ¶ 13.)

The Film premiered at the Sundance Film Festival in January 2017, was released in theaters in

August 2017, and was later distributed for streaming by Defendants Netflix, Amazon, and

Google. (Id. ¶¶ 13, 15.) Plaintiffs allege that the Mural appears for three-and-a-half seconds in

the opening scene of the Film, in a full-screen shot, in perfect focus and unobstructed to the

viewer. (Id. ¶ 13.) Plaintiffs further allege that the Mural “appears to have been intentionally

selected for the opening sequence of the [Film] because it is one of the oldest, most well-

recognized graffiti murals in Bushwick and visually locates the viewer at the Jefferson Street

subway station in Bushwick.” (Id. ¶ 14.) According to Plaintiffs, the Film’s plot is antithetical

to the message of peace that forms the bases of both Plaintiffs’ work, and neither Plaintiff would

have agreed to be associated with it. (Id. ¶ 16.) Also, according to Plaintiffs, Defendants

intentionally avoided depicting other murals in the neighborhood during the Film’s opening

sequence. (Id. ¶ 18.)

                                        STANDARD OF REVIEW

        To withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft



2
 Plaintiffs mistakenly refer to Defendant XYZ Films as Defendant XYZ Productions in paragraph 13 of the
complaint, though Defendant XYZ Films is properly identified at all other times in the complaint and in the case
caption.

                                                         2
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). A claim is facially plausible when the alleged facts allow the court to draw a

“reasonable inference” of defendants’ liability for the alleged misconduct. Id. While this

standard requires more than a “sheer possibility” of defendants’ liability, id., “[i]t is not the

[c]ourt’s function to weigh the evidence that might be presented at trial” on a motion to dismiss.

Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565 (E.D.N.Y. 1999). Instead, “the

[c]ourt must merely determine whether the complaint itself is legally sufficient, and, in doing so,

it is well settled that the court must accept the factual allegations of the complaint as true.” Id.

(citations omitted).

                                           DISCUSSION

  I.   COPYRIGHT INFRINGEMENT

        “The Copyright Act principally offers copyright protection for original works of

authorship.” Keeling v. Hars, 809 F.3d 43, 47–48 (2d Cir. 2015); 17 U.S.C. § 102(a).

Specifically, the Copyright Act grants copyright holders several rights with respect to their

copyrighted works, including the exclusive right to: (1) reproduce the copyrighted work in

copies; (2) prepare derivative works based on the copyrighted work; and (3) display the

copyrighted work publicly. Perry v. Mary Ann Liebert, Inc., 765 F. App'x 470, 471 (2d Cir.

2019) (quoting 17 U.S.C. § 106). To state a claim for copyright infringement, a plaintiff must

demonstrate that (1) she has a valid copyright, (2) which the defendant copied, and (3) the

defendant’s copying was illegal because a substantial similarity exists between the allegedly

infringing work and the protectable elements of the copyrighted work. Id. at 471 (citing Peter F.

Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 63 (2d Cir. 2010)).




                                                   3
         Defendants do not dispute that LMNOPI has a valid copyright in the Mural, or that they

copied the Mural. Defendants maintain, rather, that LMNOPI has not established a sufficient

similarity between the Mural and the Film to overcome Defendants’ motion to dismiss. (Defs.’

Mot. 3.) The Court agrees.3

         To demonstrate a substantial similarity, LMNOPI must show “(i) that it was protected

expression in the earlier work that was copied[,] and (ii) that the amount that was copied is ‘more

than de minimis.’” Gottlieb, 590 F. Supp. 2d at 631 (quoting Tufenkian Import/Export Ventures,

Inc. v. Einstein Moomjy, Inc., 338 F.3d 127, 131 (2d Cir. 2003). Even where copying undeniably

occurs, courts nevertheless consider whether the copying was extensive enough to warrant

litigation. Gottlieb Development, 590 F. Supp. 2d at 631. That is, “de minimis non curat lex—

the law does not concern itself with trifles.” Gottlieb Dev. LLC v. Paramount Pictures Corp.,

590 F. Supp. 2d 625, 632 (S.D.N.Y. 2008) (internal quotation marks omitted) (quoting Ringgold

v. Black Entm't Television, Inc., 126 F.3d 70, 74 (2d Cir. 1997) (“Ringgold II”). Notably,

substantial similarity cannot be found where the copying falls below a qualitative and

quantitative threshold of observability. Id. While there are no bright line rules demarcating that

threshold, courts are counseled to assess observability from the viewpoint of an “average lay

observer” considering “the length of time the copyrighted work is observable, and other factors

such as focus, lighting, camera angles, and prominence.” Gayle v. Home Box Office, Inc., No.

17-CV-5867, 2018 WL 2059657, at *2 (S.D.N.Y. May 1, 2018), appeal dismissed, No. 18-1536,



3
  LMNOPI incorrectly asserts that it would be premature to dismiss her copyright claim without discovery. (Pls.’
Opp. 16-17.) However, “a district court may grant a motion to dismiss a copyright infringement claim if it
determines that the two works are not substantially similar as a matter of law, [and it] can properly conclude that the
plaintiff's complaint, together with the works incorporated therein, do not plausibly give rise to an entitlement to
relief.” Perry v. Mary Ann Liebert, Inc., 765 F. App'x 470, 471-72 (2d Cir. 2019) (summary order) (quoting Peter
F. Gaito Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 63 (2d Cir. 2010); see also Gottlieb Dev. LLC v.
Paramount Pictures Corp., 590 F.Supp.2d 625, 631 (S.D.N.Y. 2008) (collecting cases where courts in this circuit
have dismissed copyright infringement claims where a substantial similarity between the works was lacking.).

                                                           4
2018 WL 6048022 (2d Cir. Sept. 13, 2018), cert. denied, No. 18-9089, 2019 WL 2412932 (U.S.

June 10, 2019).

         Plaintiffs allege that “the focus, lighting, camera angles, and prominence disfavor a

finding of de minimis infringement.” (Compl. ¶ 26.) To this point, LMNOPI argues in

Plaintiffs’ opposition that the Mural’s prominence combined with its cinematic clarity on screen,

colorfulness, and distinctiveness is sufficient to meet the observability threshold necessary to

demonstrate a substantial similarity between the works. (Pl.’s Opp. 6.) Not so. Indeed,

Plaintiffs’ description of the Mural as it appears in the Film is grossly overstated. According to

the complaint, the Mural is “presented in a full-screen shot, in perfect focus, and unobstructed to

the viewer for several seconds.” (Compl. ¶ 13.) A review of the opening scene, however,

reveals a work that is far less observable than Plaintiffs contend.4 During its brief cameo, the

Mural appears one time for a total of approximately three-and-a-half seconds of a film that runs

93 minutes. The Mural is at all times in the background. Obscuring the view of at least one-

third of the Mural rests a red pickup truck. In addition, throughout the entirety of the three-and-

a-half-second scene, an actress prominently positioned in the foreground runs about further

obscuring the Mural. And, contrary to Plaintiffs’ allegation that Defendants’ intentionally

avoided depicting other murals in the neighborhood, (Compl. ¶ 18), the Mural appears among

several other murals during the Film’s opening sequence. In addition, the focus of the scene in

which the Mural appears is undeniably a female actress — not the Mural. The Mural is never

referenced in the Film and is completely irrelevant to the Film’s plot.




4
  See Gaito, 602 F.3d at 64 (internal citations and quotation marks omitted) (“It is well settled that in ruling on [a
motion to dismiss], a district court may consider the facts as asserted within the four corners of the complaint
together with the documents attached to the complaint as exhibits, and any documents incorporated in the complaint
by reference. In copyright infringement actions, the works themselves supersede and control contrary descriptions
of them, any contrary allegations, conclusions or descriptions of the works contained in the pleadings.”).

                                                          5
        This case is not unlike Gayle, 2018 WL 2059657. In that case, the court dismissed the

plaintiff’s copyright action finding in part that “the overall scene [was] brief, and the graffiti at

issue appeared on screen for no more than two or three seconds[,] . . . the graffiti [was] never

pictured by itself . . . and [the graffiti] play[ed] absolutely no role in the plot.” Id. at *3.

Similarly, in Gottlieb, the court held that the plaintiff did not have a plausible claim of copyright

infringement because the copyrighted material (1) appeared “sporadically; for no more than a

few seconds at a time” during a scene that lasted only three-and-a-half minutes; (2) always

appeared in the background; (3) never appeared alone; (4) was never mentioned; and (5) played

no role in the movie’s plot. 590 F. Supp. 2d at 632. These facts are virtually identical to those

present here.

        In an attempt to persuade the Court to deny the instant motion, LMNOPI directs the

Court to several cases in which courts in this circuit have rejected a de minimis argument. (Pls.

Opp. 4-5.) Defendants aptly distinguish those cases to reveal that LMNOPI’s reliance on them is

misplaced. (Defs.’ Reply. 1-3.) First, in the cases cited by LMNOPI, the copyrighted works

held prominent, unobstructed positions in the allegedly infringing works. Here, as discussed

above, the Mural appears in the background of the scene and in a partially obscured view.

Second, the Mural appears only briefly, whereas in the cases cited by LMNOPI, the copyrighted

works appeared for greater portions of the entire challenged works. In Hirsch, the copyrighted

material appeared for four seconds of a 1:44 minute video, or, in other words, 3.8% of the total

time. Hirsch v. Complex Media, Inc., No. 18 CV. 5488, 2018 WL 6985227 at *1 (S.D.N.Y. Dec.

10, 2018). Similarly, in Twentieth Century Fox, several clips of copyrighted material, each

lasting less than three seconds, appeared in multiple short advertisements made by the




                                                    6
defendant.5 Twentieth Century Fox, 155 F.Supp. 2d at 1. In Ringgold, copyrighted material

appeared nine times, cumulatively for approximately twenty-seven seconds of a twenty-four-

minute television episode. Ringgold II, 126 F.3d at 73. In Dyer, copyrighted material appeared

for less than three seconds of a one-minute video. Dyer v. V.P. Records Retail Outlet, Inc., No.

05-CV-6583, 2008 WL 2876494, at *2 (S.D.N.Y. July 24, 2008). The 3.5 second appearance of

the Mural in a 93-minute film is simply not comparable.

         Even if the use of the Mural in the Film could not be deemed de minimis, Defendants

contend that its use was fair, warranting dismissal. (Defs.’ Mot. 8.) While “[c]ourts most

frequently address a proffered fair use defense at summary judgment,” the Second Circuit “has

acknowledged the possibility of fair use being so clearly established by a complaint as to support

dismissal of a copyright infringement claim.” TCA Television Corp. v. McCollum, 839 F.3d 168,

178 (2d Cir. 2016). Such is the case here. When analyzing whether an alleged infringement is

fair use, courts consider: “(1) the purpose and character of the use; (2) the nature of the

copyrighted work; (3) the amount and substantiality of the portion used; and (4) the effect of the

use upon the potential market for the copyrighted work.” Cariou v. Prince, 714 F.3d 694, 705

(2d Cir. 2013) (quoting 17 U.S.C. § 107).

         In assessing the purpose and character of the use, courts must determine “whether and to

what extent the new work is transformative.” Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569,

579 (1994). A transformative use is “one that communicates something new and different from

the original or expands its utility[.]” Authors Guild v. Google, Inc., 804 F.3d 202, 214 (2d Cir.



5
  Notably, the quote Plaintiffs rely on from Twentieth Century Fox, (Pls. Opp. 7), was made by the court in reference
to the plaintiff’s motion for a preliminary injunction, not in addressing the defendant’s motion to dismiss as the
defendants in that case did not move to dismiss the plaintiff’s claim based on the defendant’s alleged use of the
plaintiff’s video clips as Plaintiffs imply. Twentieth Century Fox Film Corp. v. Marvel Enterprises, Inc., 155 F.
Supp. 2d 1, 22 (S.D.N.Y. 2001) (“[D]efendants do not move to dismiss the copyright claim based on their alleged
use of the video clips[.]”), aff'd in part and remanded, 277 F.3d 253 (2d Cir. 2002).

                                                         7
2015); see also Authors Guild, Inc. v. HathiTrust, 755 F.3d 87, 96 (2d Cir. 2014) (“[It is] one

that serves a new and different function from the original work and is not a substitute for it.”).

“[T]he critical inquiry is whether the new work uses the copyrighted material itself for a purpose,

or imbues it with a character, different from that for which it was created.” TCA Television

Corp. v. McCollum, 839 F.3d 168, 180 (2d Cir. 2016); see also Campbell, 510 U.S. at 569

(internal citations, modifications and quotation marks omitted) (the proper inquiry is “whether

the new work merely supersedes the objects of the original creation, or instead adds something

new, with a further purpose or different character, altering the first with new expression,

meaning, or message[.]”).

         Plaintiffs’ own allegations support a finding that the work is transformative. According

to the complaint, as used in the Film, the Mural’s purpose was to “locate the viewer at the

Jefferson Street subway station in Bushwick.” (Compl. ¶ 14.) And, as argued by Plaintiffs, the

Mural’s use in the Film is starkly different from the expressive function of the Mural as

originally conceived to convey a message of peace. (Pls. Opp. 19; see also Id. 12-13 (indicating

that the Mural’s message of “environmental justice, peace and human rights is anti-thematically

relevant to the Film.”) Because the use of the Mural in the Film was transformative, the first

factor weighs in favor of fair use.

         Having found the use to be transformative, the other factors to be considered are of less

significance.6 Campbell, 510 U.S. at 579 (“[T]he more transformative the new work, the less

will be the significance of other factors, like commercialism, that may weigh against a finding of


6
  Courts in the Second Circuit have rarely ascribed significance to the nature of the work, especially when a use has
already been deemed transformative. See Hirsch, 2018 WL 6985227, at *7 (collecting cases); see also Authors
Guild v. Google, 804 F.3d at 220 (“The second factor has rarely played a significant role in the determination of a
fair use dispute.”); Author’s Guild v. Hathitrust, 755 F.3d at 98 (“The second . . . factor . . . is not dispositive.”); Bill
Graham Archives v. Dorling Kindersley Ltd., 448 F.3d 605, 612 (2d Cir. 2006) (“The second factor may be of
limited usefulness where the creative work . . . is . . . transformative.”). Because the Court has determined that the
use of the Mural in the Film was transformative, a discussion of the nature of the Mural is unnecessary.

                                                              8
fair use.”). Nonetheless, at least one other factor weighs heavily in Defendants’ favor—market

effect. That is, courts analyze whether the infringing work functions practically as a market

substitute, such that “potential purchasers may opt to acquire the copy in preference to the

original.” Authors Guild v. Google, 804 F.3d at 223. The relevant inquiry is “whether the

secondary use usurps the market of the original work.” Authors Guild, Inc. v. HathiTrust, 755

F.3d at 96 (quoting Campbell, 510 U.S. at 593). Market usurpation is evident “where the

infringer’s target audience and the nature of the infringing content is the same as the original.”

Cariou, 714 F.3d at 709.

       A fair reading of Plaintiffs’ complaint allows only for the conclusion that the target

audience of the Film is drastically different from that of the Mural. The Film targets moviegoers

of “action thrillers” with a plot “antithetical to the message of peace that forms the basis of both

Plaintiffs’ work[.]” (Compl. ¶¶ 15-16.) The Mural, by contrast, targets “street art enthusiasts”

drawn to the graffiti culture of Brooklyn. (Id. ¶ 18.) The Film, according to Plaintiffs, was first

viewed at a film festival and later distributed to its audience at theaters and through streaming

providers such as Netflix, Apple TV, and Amazon Prime. (Compl. ¶ 15.) The Mural’s target

audience, conversely, views the Mural at a destination near the entrance of the Jefferson Street

subway station in Brooklyn. LMNOPI’s argument that “[b]ackgound use in documentaries and

other movies is an important component of her licensing revenue stream,” (Pls. Opp’n 15.), does

not undermine the Court’s conclusion, because “[t]he possibility, or even the probability or

certainty, of some loss of sales does not suffice to make the copy. . . [a] substitute.” Authors

Guild v. Google, 804 F.3d at 224. Accordingly, Defendants’ use was fair.




                                                  9
    II.   FALSE ENDORSEMENT

          Defendants urge dismissal of Plaintiffs’ false-endorsement claims contending that given

the circumstances under which they appear, no viewer could reasonably conclude that Plaintiffs

endorsed the Film despite the inclusion of LMNOPI’s tag and Blaney’s likeness.7 (Defs.’ Mot.

17.) Here again, the Court agrees.

          To state a claim for false endorsement, a plaintiff must allege that the defendant “(1) in

commerce, (2) made a false or misleading representation of fact (3) in connection with goods or

services (4) that is likely to cause consumer confusion as to the origin, sponsorship, or approval

of the goods or services.” Burck v. Mars, Inc., 571 F. Supp.2d 446, 454 (S.D.N.Y. 2008). In

Rogers v. Grimaldi, the Second Circuit, held that “in general the [Lanham] Act should be

construed to apply to artistic works only where the public interest in avoiding consumer

confusion outweighs the public interest in free expression.” 875 F.2d 994, 999 (2d Cir. 1989).

Admittedly, a determination of the likelihood of consumer confusion is generally a factual issue.

However, a Lanham Act claim may be dismissed, where, as here, a plaintiff fails to sufficiently

plead confusion as to source or ownership. See Cummings v. Soul Train Holdings, LLC, 67 F.

Supp. 3d 599, 605 (S.D.N.Y. 2014) (“Although consumer confusion is normally a factual

question, claims may be dismissed as a matter of law where the plaintiff cannot possibly show

confusion as to source or ownership.”); Louis Vuitton, 868 F. Supp. 2d at 182 (“Although many

courts have considered the Rogers test on a summary judgment motion, not on a motion to

dismiss, the circuit has never stated that a court cannot properly apply the Rogers test (or the

likelihood of confusion factors) on a motion to dismiss.”). As such, “where an expressive work



7
 It is not altogether clear that LMNOPI’s trademark appears in the Film at all given that Plaintiffs’ complaint
alleges that her tag is affixed to the bottom of the Mural, and, as noted above, the view of the bottom one-third of the
Mural is obstructed.

                                                          10
is alleged to infringe a trademark, ‘the likelihood of confusion must be particularly compelling’”

in order for a plaintiff to successfully bring a Lanham Act claim. Louis Vuitton Malletier S.A. v.

Warner Bros. Entm't Inc., 868 F. Supp. 2d 172, 182 (S.D.N.Y. 2012) (quoting Twin Peaks

Prods., Inc. v. Publications Int'l, Ltd., 996 F.2d 1366, 1379 (2d Cir. 1993)).

       As a threshold matter, Plaintiffs fail to allege a danger of consumer confusion, and

instead merely assert that Defendants’ use of their marks falsely implies that Plaintiffs

“authorized the use of the [Mural]” in the Film. (Compl. ¶ 33.) This allegation is insufficient to

invoke the Lanham Act, which proscribes deception as to affiliation, connection, association or

origin. Cummings, 67 F. Supp. 3d at 605. Nonetheless, in Plaintiffs’ submission, they contend

that Defendants “created the false impression in the mind of the viewer that the Plaintiffs

endorsed the [Film] . . . and that this false impression is harming the good will they have

developed over the years in association with their respective ‘brands.’” (Pls.’ Opp. 18.) Even

assuming this allegation was actually pleaded, it cannot overcome Defendants’ motion.

       The case of Cummings is instructive here. In Cummings, the plaintiff, a former musician,

alleged that the use of his image, likeness, and voice in DVD sets and related promotional

materials created the false impression that he approved of, sponsored, or was otherwise

associated with the DVD sets. 67 F. Supp. 3d at 604. The court dismissed the plaintiff’s claims,

finding that he failed to sufficiently allege that the defendants’ inclusion of him in the

promotional material was explicitly misleading as to source or content of the DVD sets,

especially given that the plaintiff was depicted along with many other artists, and the defendants’

trademarks appeared on the DVD sets’ packaging and contents. Id. at 606. The same result is

warranted in this case.




                                                 11
         Here, the Mural appears briefly in the Film in a scene with several other works of street

art. Additionally, Plaintiffs have not alleged a single plausible fact that the inclusion of the

Mural in the Film would serve to confuse consumers that Plaintiffs sponsored, endorsed, or were

otherwise associated with the Film. Indeed, as was the case in Cummings, undercutting any such

potential allegation, the Film displays, among other things, trademarks associated with its

production and distribution companies. Because Plaintiffs have failed to plead facts sufficient to

allege consumer confusion, Plaintiffs’ false endorsement claims must fail.8

III.     Blaney’s State Law Claim

         Having dismissed all of the federal claims in this action, the Court declines to exercise

supplemental jurisdiction over Blaney’s state law claims pursuant to 28 U.S.C. § 1367(c)(3). See

Brzak v. United Nations, 597 F.3d 107, 113–14 (2d Cir. 2010) (quoting Cave v. E. Meadow

Union Free Sch. Dist., 514 F.3d 240, 250 (2d Cr. 2008)) (“We have said that if a plaintiff’s

federal claims are dismissed before trial, ‘the state claims should be dismissed as well.’”); see

also First Capital Mgmt., Inc. v. Satinwood, Inc., 385 F.3d 159, 182 (2d Cir. 2004) (“The

exercise of supplemental jurisdiction is left to the discretion of the district court[.]”).




8
  Additionally, LMNOPI’s false endorsement claim is dismissed as duplicative of her copyright infringement claim
to which Blaney does not join. See Dastar Corp. v. Twentieth-Century Fox Film Corp., 539 U.S. 23, 34 (2003)
(“We have been careful to caution against misuse or overextension of trademark . . . into areas traditionally occupied
by . . . copyright”); Oliveira v. Frito-Lay, Inc., 251 F.3d 56, 63 (2d Cir. 2001) (“We perceive no need in the interests
of fairness to . . . expand the scope of trademark, because the law affords . . . artists a number of other protections,
[including copyright protection].”) LMNOPI emphasizes that the inclusion of her tag indicates “falsely . . . that
[she] authorized [its] use . . . when [she] did not.” (Compl. ¶ 33.) Without more, such language mimics her initial
contention that her copyrighted material was used “without [her] permission or consent.” (Id.) The apparent
similarity between the claims precludes LMNOPI from alleging false endorsement in the present action. See
generally Dastar Corp., 539 U.S. at 23; Oliveira v. Frito-Lay, Inc., 251 F.3d at 56.

                                                          12
                                        CONCLUSION

       For the foregoing reasons, Defendants’ motion to dismiss Plaintiffs’ complaint for failure

to state a claim is GRANTED. Accordingly, Plaintiff’s complaint is dismissed in its entirety.

                                                    SO ORDERED.

Dated: Brooklyn, New York                           /s/ LDH
       March 30, 2020                               LASHANN DEARCY HALL
                                                    United States District Judge




                                               13
